10
i
12
13
14
15
16
17
18
19

2]
22
23
24
25

 

Case 2:19-cv-10577-KM-JBC Document 55 Filed 01/18/21 Page 1 of 1 PagelD: 328

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

KAISER AND ASSOCIATES, INC., CIVIL ACTION NO.
A CALIFORNIA CORP,, d/b/a KAI-
CONNECT 1:19-cv-10577
PLAINTIFF STIPULATION TO EXTEND
v. DEADLINES FOR FACT DISCOVERY
ADAM TECHNOLOGIES, INC.,
A NEW JERSEY CORP., et al.
DEFENDANTS

 

 

STIPULATION
Subject to the Court’s Approval, the parties hereto, by their respective counsel,
stipulate and agree to the extension of the discovery deadlines as follows:

1. The time for Fact Discovery as set forth in the Court Order of November 17, 2020
is extended from February 15, 2021 to March 31, 2021.

2. All affirmative expert reports shall be delivered by April 30, 2021. Any such report
shall be in the form and content as required by Fed. R. Civ. P. 26 (a)(2)(B).

3. All responding expert reporis shall be delivered by May 31, 2021. Any such report
shall be in the form and content as described above.

4, All expert discovery shall be completed by June 30, 2021.

FUREY & BALDASSARI, P.C.

 

 

OOB he fess

BY: JOSEPH J. BALDASSARI, ESQ. JOEE<SELTZER, BSQ. ~
Counsel for Plaintiff Cou c ants

Approved By the Court:

 

 

 

 

HON. JAMES CLARK, III Date Approved

 

 
